Exhibit 10.6Employment Agreement of Richard Yee EMPLOYMENT AGREEMENT BETWEEN BLUEGATE CORPORATION AND RICHARD T. YEE This Employment agreement (the "Agreement") is made effective as of the 30th day of January 2006, by and between Bluegate Corporation, a Nevada corporation ("Bluegate"), and Richard T. Yee (the "Executive"). WHEREAS, The Executive is willing to be employed by Bluegate from and after the effective date on the basis and terms and conditions set forth in this Agreement. THEREFORE, upon the mutual promises and covenants of the parties, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and intending to be legally bound, the parties agree as follows: 1.Employment. Bluegate hereby employs the Executive, and the Executive hereby accepts such employment, for the period stated in section (3) below and upon the other terms and conditions herein provided. 2.Position and Duties. During the Employment Period the Executive agrees to serve as Senior Vice President
